Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rhyne et al (US 20220178946 A1) hereafter Rhyne in view of Kaiser (https://web.archive.org/web/20200609100332/https://wa-health.kaiserpermanente.org/best-diet-apps/) hereafter Kaiser.
Regarding claim 1, Rhyne teaches a system for generating an integumentary dysfunction nourishment program, the system comprising: a computing device, the computing device configured to: obtain an integumentary bundle element (Para 0030, The biological sample may be any bodily fluid, tissue or any other sample from which clinically relevant protein or chemical compound marker concentrations may be determined, “biological sample” is analogous to “integumentary bundle element”); identify a physiological group as a function of the integumentary bundle element (Para 0093, A sample comprising somatic cells is obtained from the subject, “somatic cells” is analogous to “physiological group”); produce an integumentary profile as a function of the physiological group (Para 006, measuring one or more biomarkers in the IPSC-ECs derived from the subject, wherein the biomarkers are selected from the group consisting of phosphorylated Akt, ROS, NO, SIRT1, eNOS, CDH13, and IRS1, “measurements of biomarkers” is analogous to “integumentary profile”), wherein producing further comprises: ascertaining an integumentary functional divergence as a function of the physiological group and an integumentary recommendation (Para 0006, determining whether an individual is at risk of developing insulin resistance, wherein reduced phosphorylation of Akt, increased levels of ROS, decreased levels of NO, decreased levels of expression of SIRT1 and IRS1, and increased levels of expression of eNOS and CDH13 in the IPSC-ECs derived from the subject compared to reference values ranges for levels of the biomarkers in control IPSC-ECs indicate the subject is at risk of developing insulin resistance, “increased levels of expression” is analogous to “integumentary functional divergence”); and producing the integumentary profile as a function of the integumentary functional divergence using an integumentary machine-learning model (Para 0133, a machine learning algorithm is used to classify a patient as being at risk of developing insulin resistance).
Rhyne does not appear to explicitly teach determine an edible as a function of the integumentary profile, wherein determining further comprises: receiving a nourishment composition from an edible directory; and generate a nourishment program as a function of the edible. In analogous art, Kaiser teaches receiving a nourishment composition from an edible directory (Page 2, the tracking of macronutrients such as carbohydrates, protein, and fat, “tracked macronutrients” is analogous  to “nourishment composition”); and generate a nourishment program as a function of the edible (Page 2, use features within the app to plan your meals).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rhyne to include receiving a nourishment composition from an edible directory; and generating a nourishment program as a function of the edible, as taught by Kaiser. One of ordinary skill in the art would be motivated to modify the method of Rhyne to include receiving a nourishment composition from an edible directory; and generating a nourishment program as a function of the edible in order to provide the user with nutritional information that helps them make smart choices, as taught by Kaiser (Page 2, nutritional information that helps you make smart choices).
Rhyne teaches producing an integumentary profile but does not appear to explicitly teach producing a nourishment demand as a function of the integumentary profile. In analogous art, Kaiser teaches producing a nourishment demand (Page 2, monitor your adherence to nutritional goals, “nutritional goals” is analogous to “nourishment demand”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integumentary profile method of Rhyne to include producing a nourishment demand, as taught by Kaiser. One of ordinary skill in the art would be motivated to modify the integumentary profile method of Rhyne to include producing a nourishment demand in order to help people plan healthy meals, as suggested by Kaiser (Page 2, use features within the app to plan your meals).
Rhyne teaches a machine-learning model but does not appear to explicitly teach determining the edible as a function of the nourishment composition and the nourishment demand using an edible machine-learning model. In analogous art, Kaiser teaches determining the edible as a function of the nourishment composition and the nourishment demand (Page 3, The app contains a database of hundreds of foods, and will tell you whether a particular food is compatible with your allergies or food sensitivities). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the machine learning method of Rhyne to include determining the edible as a function of the nourishment composition and the nourishment demand, as taught by Kaiser. One of ordinary skill in the art would be motivated to modify the machine learning method of Rhyne to include determining the edible as a function of the nourishment composition and the nourishment demand in order to help people avoid foods that would trigger health issues, as suggested by Kaiser (Page 3, It’s targeted at people with conditions such as histamine intolerance, macrocytosis, fructose malabsorption, sorbitol intolerance, gluten sensitivity, and lactose intolerance).
Regarding claim 2,  Rhyne in view of Kaiser hereafter Rhyne- Kaiser teaches the system of claim 1, wherein the integumentary bundle element includes a biomarker (Rhyne, Para 006, measuring one or more biomarkers in the IPSC-ECs derived from the subject, wherein the biomarkers are selected from the group consisting of phosphorylated Akt, ROS, NO, SIRT1, eNOS, CDH13, and IRS1).
Regarding claim 3, Rhyne- Kaiser teaches  the system of claim 1, wherein obtaining the integumentary bundle element includes receiving an input from a user and obtaining the integumentary bundle element as a function of the input (Rhyne, Para 0154, The data is transformed via computer software and/or with instruction of an expert. This data can then be input into the analytical process with defined parameters). 
Regarding claim 4, Rhyne- Kaiser teaches the system of claim 1, wherein producing the integumentary profile includes determining an integumentary dysfunction (Rhyne, Para 0148, By analyzing combinations of protein markers and optional clinical variables as described herein, the methods described are capable of discriminating between different endpoints. The endpoints may include, for example, acute kidney injury risk, “acute kidney injury” is analogous to “integumentary dysfunction”) and producing the integumentary profile as a function of the integumentary dysfunction (Rhyne, Para 0148, The identity of the markers and their concentration and quantitative levels are used in developing and implementing an analytical process, or plurality of analytical processes, that discriminate between clinically relevant classes of patients, “concentration and quantitative levels” is analogous to “integumentary profile”).
Regarding claim 5, Rhyne- Kaiser teaches the system of claim 4, wherein determining the integumentary dysfunction further comprises: obtaining a dysfunction training set (Rhyne, Para 0157, the data is partitioned into a training set); and determining the integumentary dysfunction as a function of the integumentary bundle element and physiological group using a dysfunction machine-learning model, wherein the dysfunction machine-learning model is trained as a function of the dysfunction training set (Rhyne, Para 0165, Once a set of features are selected to compose a final diagnostic or prognostic panel, a final predictive model is built using all of the training data, “final diagnostic” is analogous to “integumentary dysfunction”, set of features is analogous to “integumentary bundle element and physiological group”, “final predictive model” is analogous to “dysfunction machine-learning model” ).
Regarding claim 6, Rhyne- Kaiser teaches the system of claim 1, wherein determining the edible further comprises: generating a likelihood parameter, wherein the likelihood parameter relates a user taste profile to an edible profile (Kaiser, Page 2, matches items on their menu to your dietary needs and preferences, the process of “matching items” inherently requires an algorithm containing a variable analogous to a “likelihood parameter”); and determining the edible as a function of the likelihood parameter (Kaiser, Page 2, matches items on their menu to your dietary needs and preferences, “items” is analogous to “edible”).
Regarding claim 8, Rhyne- Kaiser teaches the system of claim 1, wherein generating the nourishment program further comprises: receiving an integumentary outcome (Rhyne, Para 0031, “Treating” or “treatment” as used herein broadly includes any approach for obtaining beneficial or desired results in a subject's condition, including clinical results, “desired results” is analogous to “integumentary outcome”); and generating the nourishment program (Kaiser, Page 2, use features within the app to plan your meals) as a function of the integumentary outcome using a nourishment machine-learning model (Rhyne, Para 0149, Methods described herein may utilize machine learning).
Regarding claim 9, Rhyne- Kaiser teaches the system of claim 1, wherein the integumentary outcome includes a treatment outcome (Rhyne, Para 0031, “Treating” or “treatment” as used herein broadly includes any approach for obtaining beneficial or desired results in a subject's condition, including clinical results, “desired results” is analogous to “integumentary outcome”).
Regarding claim 10, Rhyne- Kaiser teaches the system of claim 1, wherein the integumentary outcome includes a prevention outcome (Rhyne, Para 0031, Beneficial or desired clinical results can include prevention of a disease's transmission or spread).
Claim 11 is the method claim corresponding to the system claim 1, and is analyzed and rejected accordingly.
Claim 12 is the method claim corresponding to the system claim 2, and is analyzed and rejected accordingly.
Claim 13 is the method claim corresponding to the system claim 3, and is analyzed and rejected accordingly.
Claim 14 is the method claim corresponding to the system claim 4, and is analyzed and rejected accordingly. 
Claim 15 is the method claim corresponding to the system claim 5, and is analyzed and rejected accordingly.
Claim 16 is the method claim corresponding to the system claim 6, and is analyzed and rejected accordingly.
Claim 18 is the method claim corresponding to the system claim 8, and is analyzed and rejected accordingly.
Claim 19 is the method claim corresponding to the system claim 9, and is analyzed and rejected accordingly.
Claim 20 is the method claim corresponding to the system claim 10, and is analyzed and rejected accordingly.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rhyne-Kaiser in view of Pickelsimer (CA 2783493 A1) hereafter Pickelsimer.
Regarding claim 7, Rhyne- Kaiser teaches the system of claim 6. However, Rhyne- Kaiser does not appear to explicitly teach wherein determining the edible profile further comprises receiving a flavor variable from a flavor directory and determining the edible profile as a function of the flavor variable. In analogous art, Pickelsimer teaches determining the edible profile further comprises receiving a flavor variable from a flavor directory (Page 37, wine preference mapping system includes sixty-four flavor combinations and wine categories, “flavor combinations” is analogous to “flavor variable”, “wine preference mapping system” is analogous to “flavor directory” ) and determining the edible profile as a function of the flavor variable (Page 110,the food pairing engine then retrieves taste information about the wine from the master wine database). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rhyne- Kaiser to include receiving a flavor variable from a flavor directory and determining the edible profile as a function of the flavor variable, as taught by Pickelsimer. One of ordinary skill in the art would be motivated to modify the system of Rhyne- Kaiser to include receiving a flavor variable from a flavor directory and determining the edible profile as a function of the flavor variable in order to recommended items for consumption to a user, as taught by Pickelsimer (Abs, A method for recommending wines to a consumer).
Claim 17 is the method claim corresponding to the system claim 7, and is analyzed and rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166